Appeal by the defendant from four judgments of the Supreme Court, Queens County (Sherman, J.), all rendered June 12,1987, convicting him of robbery in the first degree (four counts, one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
It is apparent from the record that both the court and the defendant were fully aware of the sentence that the defendant was to receive in exchange for his plea, and the defendant received the sentence that he bargained for (see, People v Kazepis, 101 AD2d 816). In addition, the defendant’s purported medical condition is dehors the record, and in any event does not constitute an "extraordinary circumstance” that would justify interference with the sentence imposed in the exercise of our interest of justice jurisdiction (see, People v Cyr, 119 AD2d 901; People v Suitte, 90 AD2d 80; People v *868Roman, 84 AD2d 851). Although there were inaccuracies in the Department of Probation’s records as to the indictment number, date of plea, and date of sentencing with respect to the defendant’s prior Federal conviction, the defendant nevertheless, in the presence of counsel and before the sentencing court, admitted the existence and nature of his prior felony conviction, and did not contest its constitutionality, challenge the court’s consideration of the prior conviction, or object to being sentenced as a predicate felon (see, People v Bouyea, 64 NY2d 1140). Mangano, P. J., Kunzeman, Kooper, Sullivan and O’Brien, JJ., concur.